

BANK OF AMERICA, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, NY 10036
DEUTSCHE BANK TRUST COMPANY
AMERICAS 
DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH
DEUTSCHE BANK SECURITIES INC. 
60 Wall Street
New York, NY 10005


JPMORGAN CHASE BANK, N.A.
J.P. MORGAN SECURITIES LLC 
383 Madison Avenue
New York, NY 10179


May 29, 2012
BOYD GAMING CORPORATION
3883 Howard Hughes Parkway, Ninth Floor
Las Vegas, Nevada 89169
Attention: Josh Hirsberg,
Senior Vice President, Chief Financial Officer and Treasurer
UBS SECURITIES LLC
299 Park Avenue
New York, NY 10171


UBS LOAN FINANCE LLC
677 Washington Boulevard
Stamford, CT 06901
Project Florida
Ladies and Gentlemen:
Reference is made to that certain Commitment Letter, dated May 16, 2012 (the
“Commitment Letter”), among Bank of America, N.A. (“Bank of America”), Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or its designated affiliate,
“Merrill Lynch” and, together with Bank of America, “BofAML”), Deutsche Bank
Trust Company Americas (“DBTCA”), Deutsche Bank AG Cayman Islands Branch
(“DBCI”), Deutsche Bank Securities Inc. (“DBSI” and together with DBTCA and
DBCI, collectively, “DB”), JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan
Securities LLC (“JPMS” and, together with JPMCB, “JPM” and, together with BofAML
and DB, the “Commitment Parties”) and Boyd Gaming Corporation (“you” or “Boyd”),
regarding the Transaction (as defined in the Commitment Letter) described
therein. Capitalized terms used in this letter agreement but not defined herein
are used with the meanings assigned to them in the Commitment Letter.




1.    Additional Commitment Parties.
(a)     The Commitment Parties and you agree that, pursuant to Section 1 of the
Commitment Letter and notwithstanding anything to the contrary contained
therein, (i) you hereby appoint UBS Securities LLC (“UBSS”) as a joint lead
arranger and joint bookrunning manager for the Incremental Loans, and UBSS
hereby accepts such appointment, and (ii) UBS Loan Finance LLC (“UBSLF” and
together with UBSS, “UBS”) agrees to provide $30 million of the principal amount
of the Incremental Commitment.  Upon the effectiveness of this letter agreement,
(i) the commitments of each of Bank of America and JPMCB will be reduced to $30
million and $30 million, respectively, (ii) each of UBSS and UBSLF shall
constitute a “Commitment Party”, (iii) UBSLF shall constitute an “Initial
Incremental Lender”, and (iv) UBSS shall constitute an “Incremental Lead
Arranger”, in each case under the Commitment Letter and the Fee Letter.
(b)     The Commitment Parties and you agree that (i) you hereby appoint UBSS as
a joint lead arranger and joint bookrunning manager for the Refinancing Loans,
and UBSS hereby accepts such appointment, and (ii) UBSLF agrees to provide 7
1/2% of the principal amount of the Refinancing Facility.  Upon the
effectiveness of this letter agreement, (i) the commitments of each of Bank of
America and JPMCB will be reduced by 3 3/4% and 3 3/4%, respectively, (ii) UBSLF
shall constitute an “Initial Refinancing Lender”, and (iii) UBSS shall
constitute a “Refinancing Lead Arranger”, in each case under the Commitment
Letter and the Fee Letter. The commitments with respect to the Facilities are
set forth on Schedule A.
2.    Conditions Precedent.
You agree that the funding of the Incremental Loans and any Refinancing Loans
under the Refinancing Facility shall be subject to the conditions set forth in
the Commitment Letter (including the consummation of the Acquisition).
3.    Miscellaneous.
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby. This letter agreement is deemed incorporated into, and
governed by all of the terms of the Commitment Letter including, without
limitation, the confidentiality provisions included in the Commitment Letter.
Except as expressly modified above, the provisions of the Commitment Letter, as
modified by this letter, shall remain in full force and effect. Each reference
in the Commitment Letter to the Commitment Letter shall mean and be a reference
to the Commitment Letter as modified hereby. Each reference in the Commitment
Letter and the Fee Letter to the Fee Letter shall mean and be a reference to the
Fee Letter as modified hereby. This letter may be executed in two or more
counterparts, each of which, when so executed and delivered, will be deemed to
be an original, and taken together, will constitute one and the same instrument.
Please indicate your acceptance of the terms hereof by signing in the
appropriate space below.




 
Very truly yours,


BANK OF AMERICA, N.A.




By:    
   Name: 
   Title:


 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED




By:    
   Name: 
   Title:





 
DEUTSCHE BANK TRUST COMPANY AMERICAS




By:    
   Name: 
   Title:


By:    
   Name: 
   Title:




 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH




By:    
   Name: 
   Title:


By:    
   Name: 
   Title:


 
DEUTSCHE BANK SECURITIES




By:    
   Name: 
   Title:


By:    
   Name: 
   Title:





 
J.P. MORGAN CHASE BANK, N.A.




By:    
   Name: 
   Title:


 
J.P. MORGAN SECURITIES LLC




By:    
   Name: 
   Title:







Accepted and agreed to as of
the date first written above:


BOYD GAMING CORPORATION


by         
    Name: Josh Hirsberg
    Title: Vice President,
Chief Financial Officer and
Treasurer
UBS LOAN FINANCE LLC


By:         
    Name:
    Title:
By:         
    Name:
    Title:


UBS SECURITIES LLC


By:         
    Name:
    Title:
By:         
    Name:
    Title:
Schedule A
    
 
Incremental Commitment
Refinancing Facility
BofAML
$30,000,000
$101,250,000
DB
60,000,000
75,000,000
JPM
30,000,000
101,250,000
UBS
30,000,000
22,500,000
Total
$150,000,000
$300,000,000

Upon effectiveness of this letter agreement, the commitments under the
Commitment Letter shall be as set forth in the table below.





    #PageNum#